DAVIDSON, Judge.
Upon his plea of guilty to the offense of hog theft, appellant was convicted and his punishment assessed at confinement in the State penitentiary for a term of two years.
No statement of the facts adduced upon the trial of this case nor bills of exception accompany this record.
By motion for a new trial, appellant attempts to raise the question of jury misconduct. The motion relied upon is not verified by either appellant or his counsel. Such a motion is fatally defective. Holloway v. State, 111 S. W. (2d) 251, 133 Tex. Cr. R. 359; Coleman v. State, 118 S. W. (2d) 600, 135 Tex. Cr. R. 229; Elder v. State, 97 S. W. (2d) 203, 131 Tex. Cr. R. 150; and other cases collated under Note 11 of Art. 756, Vernon’s Annotated Code of Criminal Procedure.
The judgment of the trial court is affirmed.
- The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.